Citation Nr: 1531235	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  14-28 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an aortic aneurysm.


REPRESENTATION

Veteran represented by:	Blythe Glemming, Attorney


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to December 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The Veteran's aortic aneurysms did not occur during service or for many years thereafter and are not otherwise etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for an aortic aneurysm have not been met.  38 U.S.C.A. §§ 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper notice should be provided prior to the initial unfavorable decision and must inform the claimant of any information and evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In cases where a Veteran is seeking service connection, VA must provide notice of all five elements necessary to substantiate such a claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A March 2010 letter, sent prior to the initial unfavorable rating decision, provided the Veteran with appropriate notification.  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any outstanding records that have not been obtained.  

The Veteran underwent a VA examination in August 2010 which involved a review of the claims file, an in-person interview with the Veteran, a physical assessment, and an opinion concerning the Veteran's condition.  The Board finds this to be adequate because the examiner based her opinion upon consideration of the Veteran's prior medical history, described the claimed disability in sufficient detail so that the Board's evaluation will be fully informed, and supported all conclusions with analyses that the Board could consider and weigh against contrary opinions.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board thus finds that all relevant facts have been properly developed, and all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claims.  VA's duty to assist the Veteran has been satisfied.

II.  Law

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

III.  Analysis

The Veteran suffered an aortic aneurysm in 1980 and again in 2009.  He maintains that the initial aneurysm and resulting complications are due to injuries suffered from a motor vehicle accident during service.  The Veteran has provided medical opinions to that effect along with medical articles on the subject.

Service treatment records do not show any complaints, diagnosis or treatment of any aortic issue during service.  Records indicate that in 1971, the Veteran's car was struck on the right side while he was driving during service.  He was reportedly ejected from the left side of the car and left unconscious.  Following the accident the Veteran complained of chest, arm and abdominal pain.  Contusions and abrasions were noted in the mid-anterior chest line but heart rate and rhythm were normal and no murmurs were found.  X-rays showed an infiltrate in the right middle lobe of the lung, which was determined to be a lung contusion.  His final diagnoses following the accident were: cerebral concussion; multiple contusions and abrasions; lacerations to the right eyebrow and right scalp; fracture of the right forearm; contusions of the middle lobe of the right lung; and anterior interosseous nerve syndrome.  No further treatment for any chest concern is noted and the Veteran reported no chest concerns at separation.  The Veteran's separation examination also found no chest problems.

In February 1980 the Veteran suffered an aortic aneurysm which required surgery to repair.  In October 2009 the Veteran suffered another aortic aneurysm.

In a February 2010 letter, one of the Veteran's treating doctors opined that the original aneurysm was definitely the result of the motor vehicle accident.  

In August 2010 the Veteran underwent VA examination.  A supplemental opinion provided in September 2010 discusses the relationship between the Veteran's accident and subsequent aneurysm.  The examiner notes that the Veteran underwent wrist surgery following the accident without any chest complications and that the Veteran was asymptomatic at separation 6 years later.  The examiner opined that objectively, the Veteran had no recorded/documented signs or symptoms relative to traumatic aortic aneurysm for more than 8 years after the accident during service and that there is no nexus connecting the aortic aneurysm in 1980 to the motor vehicle accident nine years earlier.  Although not explicitly stated, the examiner's obvious logic was that for a nexus to be found there would have been some recorded recognizable symptoms dating back to the trauma.  

In January 2011 a different doctor provided an opinion that the Veteran's aneurysm was probably from his car accident in 1971.  In January 2014 another treatment provider opined that the Veteran's aneurysm was due to trauma from the accident. 

The totality of the evidence does not support a link between the Veteran's motor vehicle accident and his aneurysms later in life. 

The Veteran has opined that he believes his aneurysms are due to the car accident.  The Veteran was a medical technician during service, so he has undergone at least some medical training.  However, the record does not indicate that the Veteran has the medical training and expertise necessary to provide a probative opinion on such a complex issue such as the etiology of an aortic aneurysm.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, while the Veteran associates his aortic aneurysms to his in-service car accident, he is not considered medically qualified to address such a complex question.

Moreover, all three of the opinions proffered by the Veteran are conclusory statements, a sentence or two in length, with no underlying explanation or rationale for how the conclusion was reached.  The opinions cite to no evidence and do not discuss the specifics of the Veteran's case at all.  As there is no analysis for the Board to consider, the opinions are likewise afforded little probative value.

The treatise evidence provided is not specific to the Veteran's case and does not necessarily support his contention.  One article notes that "between 70% and 90% of patients sustaining [blunt aortic injury] die at the scene" and of the few patients that reach the hospital following such an event, "90% die within 4 months."  Another article notes that "aortic rupture secondary to trauma is lethal; only 1% to 2% of patients survive long enough without surgery to present with pseudoaneurysm."  Taken together these articles do not support the Veteran's premise that he had aortic damage for 9 years before it was discovered.  Indeed, the articles appear to support the VA examiner's conclusion that a relationship between an aneurysm and an injury are seen by symptoms proximate to the injury, which was not the case here.  

While medical treatise evidence can, in some circumstances, constitute competent medical evidence, (especially when combined with an opinion of a medical professional), generic information in a medical journal or treatise is normally too general and inconclusive to constitute the sole basis for establishing a medical nexus to a disease or injury.  Mattern v. West, 12 Vet. App. 222, 227 (1999); see also Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence must "not simply provide speculative generic statements not relevant to the Veteran's claim.")  In this case the submitted treatise evidence is general in nature and has not been specifically related to the Veteran by a medical professional.  As the treatise information is not specific to the facts of this Veteran's case, the Board affords this evidence little probative weight.  

Because the VA examiner's opinion is specific to the Veteran's case, is based on a full review of the claims file, and is supported by an explanation and a reasoned analysis, it is entitled to greater probative value than the submitted unexplained opinions and general research.  See Wallin, supra; Sacks, supra.

Thus, the preponderance of the evidence is against a finding that the Veteran's aortic aneurysms are related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

ORDER

Service connection for an aortic aneurysm is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


